Citation Nr: 0200231	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  99-22 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.  

2.  Entitlement to service connection for psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.F. (daughter)




ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
December 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office & Insurance Center (RO) 
in Philadelphia, Pennsylvania.  In January 2000, the veteran 
and his daughter testified before a Decision Review Officer 
at a videoconference hearing.  A transcript of that hearing 
is of record.  

The issue of entitlement to service connection for 
psychiatric disability is addressed in the remand that 
follows the order section of this decision.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein has been 
obtained by the RO.  

2.  The veteran has no current right knee disability.  


CONCLUSION OF LAW

Right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal , the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through information letters, a 
rating decision, the statement of the case and supplemental 
statements of the case, the RO has informed the veteran of 
the legal criteria for the benefit sought on appeal, the 
evidence considered in connection with his claim, the 
evidence potentially probative of such claim, and the basis 
for the denial of the claim.  

In addition, the RO has attempted to obtain the veteran's 
service medical records and alternative service records, but 
the only available service medical record is the report of 
the veteran's separation examination.  The other service 
medical records were presumably destroyed by fire at the at 
the National Personnel Records Center in St. Louis.  In 
addition, no alternative records are available from the 
Office of the Surgeon General.  The veteran has alleged that 
he underwent private treatment for his right knee in 
approximately 1947 or 1948, but has also indicated that the 
physicians who provided this treatment are deceased.  He has 
not identified any alternative source for their records nor 
has he identified any other post-service treatment or 
evaluation for his right knee.  Finally, the Board notes that 
the veteran has been provided a VA examination to determine 
the nature of any currently present right knee disability.

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.  

II.  Factual Background

The report of the veteran's November 1946 examination for 
discharge documents no complaint or history pertaining to the 
veteran's right knee.  It shows that no musculoskeletal 
defect was found on physical examination.

There is no post-service medical evidence of record 
documenting treatment for the veteran's right knee.  With the 
exception of the report of a January 1998 VA examination, 
there is no post-service medical evidence of record 
documenting any diagnosis, complaint or abnormal finding 
pertaining to the veteran's right knee.  

The report of the January 1998 VA examination notes that the 
veteran gave a history of falling from a truck and injuring 
his right knee while serving in Japan.  The veteran indicated 
that he was seen at a dispensary and was given a medical 
profile for three to four months.  During this time, the 
right knee was reportedly painful and unstable.  His history 
was also positive for a cerebral vascular accident 
approximately four or five years prior to the VA examination.  
Currently, the veteran complained of soreness in the right 
knee with occasional pain and numbness.  Based upon the 
history reported by the veteran and the findings on physical 
examination, the examiner stated that it appeared the veteran 
had had an injury to his right knee with symptoms in the 
past, which were overlaid by the residuals of a cerebral 
vascular accident.  An X-ray study of the right knee was 
negative.  The diagnosis was cerebral vascular accident with 
residual right side involvement and normal X-ray of right 
knee.  

A June 1999 statement from the veteran notes that while in 
service, he had slipped getting out of a truck and fallen 
down, crushing both his shins.  He reportedly saw a doctor 
for his injury, and still had an indentation on his legs from 
the fall.  

In January 2000, the veteran and his daughter testified 
before a Decision Review Officer at videoconference hearing.  
The veteran reported that he had fallen out of a truck while 
in Japan and hurt his leg.  He sought treatment at a 
dispensary and was given aspirin.  The veteran testified that 
no diagnosis was given, and he was sent back to work without 
restriction.  In addition, the veteran stated that he was not 
subsequently treated in service for his right knee, but did 
experience soreness and swelling.  In approximately 1947 or 
1948, an X-ray by a private physician disclosed an old 
fracture of his knee.  He was given pain medication.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A determination of direct service connection requires: (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  

The Board will assume for the purpose of this decision that 
the veteran injured his right knee in service as claimed; 
however, the report of his discharge examination shows that 
his right knee was found to be normal, the veteran has not 
alleged that he has received any treatment for his right knee 
since the 1940's, there is no post-service medical evidence 
showing that he has been found to have a right knee disorder, 
and the January 1998 VA examination disclosed no current 
right knee disability.  In essence the evidence of current 
right knee disability is limited to the veteran's own 
statements.  His statements are not competent evidence of 
current right knee disability since lay persons are not 
qualified to render a medical diagnosis or an opinion 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim. 


ORDER

Entitlement to service connection for right knee disability 
is denied. 


REMAND

With respect to the veteran's claim for service connection 
for psychiatric disability, the Board notes that an October 
1998 VA outpatient record reflects that the veteran was found 
to have a generalized anxiety disorder, which was, "as 
likely as not associated to active duty stress in post-war 
Japan."  However, the health care provider did not 
adequately support this conclusion, nor is there any 
indication that the conclusion was reached after a review of 
the veteran's pertinent medical records.  Therefore, this 
medical opinion is not adequate for adjudication purposes.  
Although the veteran was provided a VA psychiatric 
examination for compensation purposes in February 1998, the 
examiner did not provide an opinion concerning the etiology 
of generalized anxiety disorder diagnosed on the examination.  

In light of these circumstances, the Board has concluded that 
further development is required to comply with the VCAA and 
the implementing regulations.  Accordingly, the case is 
REMANDED to the RO for the following action:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated or evaluated him for any 
psychiatric disorder since October 1999.  
When the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain a copy of all 
indicated records.  

2.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
records.  

3.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
psychiatrist to determine the nature, 
extent and etiology of any currently 
present acquired psychiatric disorders.  
Before completion of the examination 
report, the examiner must review the 
claims folder.  Such review should be 
documented for the record.  Any indicated 
studies should be performed.  Based upon 
the examination results and the review of 
the claims folder, the examiner should 
answer the following questions:

With respect to each currently 
present acquired psychiatric 
disorder, is it is at least as 
likely as not that the disorder was 
present during the veteran's 
military service and, if so, did the 
disorder clearly and unmistakably 
exist prior to the veteran's 
military service?

With respect to any currently 
present psychiatric disorder which 
the examiner believes existed prior 
to the veteran's military service, 
is it at least as likely as not that 
the disorder increased in severity 
during the veteran's military 
service and, if so, was the increase 
clearly and unmistakably due to 
natural progress?

With respect to any currently 
present psychiatric disorder which 
the examiner believes was not 
present during the veteran's 
military service, is it at least as 
likely as not that the disorder is 
etiologically related to the 
veteran's military service?

The rationale for all opinions expressed 
must also be provided.  If post-traumatic 
stress disorder is diagnosed, the 
specific stressor(s) supporting the 
diagnosis must be identified.  

4.  The RO should then undertake any 
other indicated development, to include 
any indicated stressor verification if 
post-traumatic stress disorder is 
diagnosed.  

5.  The RO should then readjudicate the 
veteran's claim for service connection 
for psychiatric disability.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  By this remand the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



